Citation Nr: 0532588	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, status post L3-4 hemilaminectomy 
and L3-4-5 foraminotomies, currently rated 40 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based upon 
individual unemployability due  to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and Dr. C. N. B.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1978.

This matter was previously before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The claims on appeal were denied by a September 2002 Board 
decision.  Pursuant to a joint motion to vacate and remand, 
the United States Court of Appeal for Veterans Claims, in an 
April 2003 Order, vacated the September 2002 Board decision, 
and remanded the case to the Board for further action.  In 
April 2004, the Board remanded this matter to the RO for 
additional development.  The Board finds that further 
development is still necessary at this time.  

During a hearing before the undersigned, the appellant raised 
the claim of entitlement to an increased rating for his left 
knee condition.  This matter is referred to the RO for 
appropriate action.  In light of the fact that one of the 
issues currently on appeal includes entitlement to TDIU, the 
RO should adjudicate the left knee claim prior to 
readjudicating the TDIU claim.  Other issues were raised 
during the hearing before the undersigned, and those issues 
will be addressed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a hearing held before the undersigned in June 2005, 
the veteran indicated that in 2000 and in 2003, he underwent 
medical evaluations through the Social Security 
Administration.  These evaluation reports have not been 
associated with the claims file at this time.  The RO is to 
obtain these records and associate them with the claims file.  

Also during the 2005 hearing, the veteran testified that the 
residuals of his service-connected back disorder included 
bladder problems.  The current rating criteria for evaluating 
a low back disorder allow for a rating for any associated 
bladder disorder.  Further, the outcome of this issue may 
impact the outcome of the claim for entitlement to TDIU.  The 
Board thus finds that the veteran should be examined to 
determine whether he is entitled to service connection and a 
separate rating for any associated bladder disorder.  

In addition, during a June 2002 hearing held before the 
undersigned, the veteran testified that his post-operative 
scar was painful.  Also, an October 2004 fee basis 
examination report indicates that with palpation of the lower 
lumbar midline, the veteran complained of tenderness and 
soreness over the surgical scar.  The RO should determine if 
an additional rating should be assigned for the post-surgical 
scar in this case.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Further, during the 2005 hearing, it was argued that the 10 
percent rating assigned for the left lower extremity 
radiculopathy was incorrect.  The Board construes this as a 
notice of disagreement with a March 2005 rating decision 
which granted service connection and assigned a 10 percent 
rating.  Thus, a statement of the case (SOC) must be issued.  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this 
matter must be remanded to the RO for the issuance of a SOC.  

It is noted that the October 2004 fee basis examination 
report indicates that an up to date EMG and nerve conduction 
study would be helpful in determining the present status of 
the lower extremity nerves.  It appears that in the past, the 
veteran was unable to tolerate this diagnostic test in part.  
He should be asked if he is now willing to undergo such 
testing and if so, he should be scheduled for such testing.  

With regard to any issues being adjudicated for which a 
Veterans Claims Assistance Act of 2000 (VCAA) compliance 
letter was not sent to the veteran, this should be 
accomplished.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished with regard to any issues 
being addressed which were no previously 
addressed in a VCAA letter (service 
connection for a bladder disorder, rating 
for left lower extremity radiculopathy 
and post-operative scar).  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO is to take the appropriate 
steps to obtain any outstanding evidence, 
to specifically include medical 
evaluations conducted in 2000 and 2003 
for Social Security benefits 
determination.  If the RO becomes aware 
of any additional outstanding evidence, 
the RO is to take the appropriate steps 
to obtain such records and associate them 
with the claims file.  If any records 
cannot be obtained, the appellant should 
be notified and provided with an 
opportunity to respond.

3.  The veteran should undergo an 
examination to determine the nature and 
severity of his low back disorder and all 
associated conditions, to include any 
bladder condition and post-operative 
scar.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner, in accordance with the latest 
AMIE worksheet for evaluating low back 
disorders, is to provide a detailed 
review of the veteran's history, current 
complaints, and the severity of the low 
back disorder.  The examiner is 
specifically asked to evaluate the post-
operative scar.  The examiner is also 
asked to indicate whether it is at least 
as likely as not that the veteran has a 
bladder condition that is caused by or 
aggravated by his service-connected low 
back disorder.  If so, appropriate 
evaluation of the bladder condition is to 
be accomplished.  The examiner is further 
asked to determine whether EMG studies 
are indicated and if so, to provide the 
appellant with the opportunity to undergo 
such testing.  The examiner is to 
indicate whether the veteran is rendered 
unable to secure and follow substantially 
gainful employment due to his low back 
disorder and all associated conditions.  
The examiner must provide a clear 
explanation for each finding and opinion 
expressed.  

4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  The RO must issue a SOC addressing 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
left lower extremity radiculopathy.  Only 
if an appeal is perfected in a timely 
manner will the Board exercise 
jurisdiction over the evaluation 
assigned.

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues, to 
include the issues of service connection 
for bladder disorder and entitlement to 
an additional rating for post-operative 
scar, based on all the evidence of 
record.  If the benefit sought on appeal 
is not granted, the veteran and his 
attorney should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


